Title: To George Washington from David Ross, 23 October 1781
From: Ross, David
To: Washington, George


                  
                     York 23 Octb. 1781
                  
                  A Number of Negroes belonging to South Carolina & Georgia—there are some Gentlemen in the Army who will probably undertake to Send some of them home—the rest I propose sending into Some of the Middle Countys to work for their victuals & Cloaths All Sent for, & to give publick Notice in the States they belong to.
                  Some Negroes the property of people in New York—As the Lead mines are of much Consequence to the United States at present & am scarce of labourers I would propose to send their Slaves there, if not claimd by the Army, there are so few of them they wd be of such Consequence to the whole Army.
                  In Collecting the Slaves several have been taken from the British Officers and claimd by them as their private property—where they have proved to me that they had actually purchased the slave I have given him up but in all cases where their claim was founded upon no other pretensions than that of being taken in war & having had possession for years, I have retaind them as I believe by the Law of Nations Slaves are considered in a very different light from any other property and the possession of the enemy does not deprive the Owner of his right.
                  There are a great many of these miserable people whom I am now going to send off to their Several Masters.  They must Suffer exceedingly for provisions & be obliged to plunder for their support.  There is no Commissary for the State here at present or I would furnish some for them.  I think it would be well that they are furnished with some thing for their present support.
                  
                  
                     David Ross
                  
               I will be much obliged to Mr Hunter to wait upon His Excellency Genl Washington and get his directions on the Several matters here in mentioned.